department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date cc intl br1 tl-n-467-00 uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel area cc sb har from elizabeth u karzon branch chief cc intl br1 subject this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not to be cited as precedent legend a corporation b corporation c_corporation d corporation e corporation f country g country h tl-n-467-00 country i k m dollar_figuren dollar_figureo dollar_figurep dollar_figureq dollar_figurer dollar_figures dollar_figuret dollar_figureu dollar_figurev w x y z date date date date date date date date date date date date date date date date date date date year year year year issues tl-n-467-00 whether a properly abandoned his status as a lawful permanent resident_of_the_united_states on date before receiving the dollar_figures and dollar_figurev payments in year whether the sec_83 election purportedly made by a on date was valid and if so whether the dollar_figures and dollar_figurev payments received by a on dates and respectively should be treated as compensation whether a is subject_to tax upon the receipt of the dollar_figures and dollar_figurev payments in year under sec_864 and sec_871 as deferred payments attributable to the sale_or_exchange of property or the performance of services in a prior taxable_year while a resident_of_the_united_states whether the organization formed by a and corporation b should be characterized as a partnership or joint_venture rather than as a corporation for u s tax purposes if so whether a’s receipt of the dollar_figures and dollar_figurev payments should be recharacterized as a distribution of profits from that partnership with the result that such amounts may be taxed under sec_871 conclusion sec_1 a appears to have properly abandoned his status as a lawful permanent resident_of_the_united_states upon exiting the united_states on date however this fact should be determined with certainty his residency termination_date is the last day of year unless a establishes that for the remainder of the calendar_year his tax_home was in country i and he maintained a closer connection to country i than to the united_states sec_301_7701_b_-4 assuming the election under sec_83 was actually filed as claimed it appears to be valid nonetheless the exact date of the transfer of property under sec_83 is in question it was either on date or date the fact that the election may have occurred prior to the date of transfer should not invalidate the election however if the taxable_year of the transfer for which the election is made is other than year the amount required to be included in such other year as compensation should be adjusted accordingly further the dollar_figures amount_paid to a in year with respect to his stock in corporation e that is not compensation income should be reduced by any additional_amount treated as compensation a is not subject_to tax under sec_864 and sec_871 in year on the portion of the dollar_figures payment treated as non-compensation by reason of his sec_83 election because the payment was received in the same taxable_year as the sale_or_exchange of a’s holdings in corporation e if the tl-n-467-00 dollar_figurev payment is part of a settlement agreement in consideration of a lower amount received upon the exercise of the put and call options it may be treated as non-compensation by reason of the sec_83 election as well however a may be subject_to tax on the receipt of the dollar_figurev payment in year under sec_864 and sec_871 if the payment is treated as additional compensation we do not believe based on the facts as developed that the organization formed between a and corporation b should be characterized as a partnership for u s tax purposes therefore we also do not believe that the sale of the stock should be recharacterized as a distribution of profits from a partnership facts a a citizen of country g and corporation b a company organized under the laws of country g executed a letter of understanding on date date letter the date letter provided the following terms a and his family would relocate from country g to the united_states for at least years a and corporation b would form a new company in which a would invest dollar_figurer in exchange for a x interest corporation b would own the remaining y in the new company the purpose of the new company would be to acquire new businesses in the united_states there would be put and call options for corporation b to acquire a’s interest between fixed dates to be agreed upon in the future a would be entitled to x of the value of the company a’s interest in the new company would be valued by mutually agreed upon independent advisors who would value the entire company on the basis of public flotation a and corporation b would work together to establish a tax effective structure for the venture a emigrated to the united_states on date he lived in the united_states as a lawful permanent resident_alien and appears to have worked for corporation c a u s subsidiary of corporation b from date through date during this time a investigated various business opportunities for corporation b and assisted in purchasing several large companies including corporation d on date for dollar_figurep two other significant acquisitions were completed in later years for dollar_figureo and dollar_figuren on date a and corporation b entered into a subscription agreement the subscription agreement referenced the intentions of a and corporation b that were tl-n-467-00 originally set forth in the date letter it further provided that corporation b was going to form corporation e in country h with y a shares and x b shares the b shares were to have restricted rights all shares were to be worth the same value regardless of whether they were a or b shares in addition the subscription agreement provided that corporation b would acquire corporation c and corporation b’s shares of corporation c would be contributed to corporation e the terms of the subscription agreement indicated that upon the incorporation of corporation e a would contribute dollar_figurer in exchange for m b shares of corporation e with a par_value of dollar_figureq corporation b would receive k a shares for its contribution of its shares in corporation c at the time the subscription agreement was entered into corporation c wholly owned corporation d which was valued at dollar_figurep also on date a and corporation b entered into an option agreement which granted a call option to corporation b and a put option to a as a result after certain events occurred and certain amounts of time passed corporation b attained the right to purchase all of a’s b shares and a attained the right to require corporation b to purchase all of its b shares the period within which the call and put options could be exercised began on the date of the relevant event and ended days later the relevant event was defined as the earliest of a failing to take up full time employment with corporation b or any of its subsidiaries or affiliated companies corporation b group within months after the subscription of the b shares a ceasing to be employed by the corporation b group the holders of either the a shares or the b shares giving written notice to corporation b between date and date the option agreement further provided that if a did not take up full time employment with the corporation b group or he was terminated for cause or he resigned before date he would receive par_value for his b shares which was dollar_figureq however if a was employed with the corporation b group after date he would receive fair value for his b shares which was to be defined as an amount equal to the relevant percentage of the aggregate sum that could have been realized by the shareholders of corporation e as a result of a public offering of all the shares of corporation e on the new york stock exchange the relevant percentage was defined as the percentage which the shares represented in terms of nominal value of the total issued equity share capital of corporation e on the date of the relevant event a’s interest in the b shares were restricted under the subscription agreement and the option agreement a could not transfer pledge encumber or dispose_of his tl-n-467-00 b shares without approval from corporation b additionally he was required to grant corporation b all voting rights in the b shares also on date a and corporation b entered into a side agreement in which a agreed to permit corporation b to alter the capital structure of corporation e at any time so long as a’s financial entitlement in corporation e remained the same on date a and corporation b entered into a supplemental agreement which indicated that corporation b may employ additional executives to assist a in administering the u s operations the supplemental agreement further provided that such executives may be offered b shares of corporation e as part of an incentive package a agreed to this provided that a’s financial entitlement was not reduced corporation b incorporated corporation e on date several months after corporation d was acquired_corporation b contributed a nominal value of shares of corporation c two long term notes of corporation c to corporation b worth dollar_figuret each and one long term note of corporation c to corporation b worth dollar_figureu in exchange for k a shares this amount represents corporation b’s y of corporation e a subscribed to m b shares at this time the subscription price of dollar_figurer was paid on date through bearer nominees representing a’s x of corporation e on date corporation b effected a recapitalization of corporation e and transferred all of its shares to corporation f one of corporation b’s subsidiaries in country h after the recapitalization corporation f owned approximately z of corporation e and a owned almost w of the b shares as a result corporation f was able to file a consolidated_return with corporation e a filed a year income_tax return in the united_states for the period from date through the end of year the return reflected no wages or income from corporation b or any of its subsidiaries it only indicated income from passive activities a reportedly attached an election under sec_83 to his return for the purpose of including the excess of the fair_market_value of his m b shares in corporation e over the cost_basis as compensation in year however the election indicates that the fair_market_value equaled the cost_basis of dollar_figurer resulting in no compensation to report on date a and corporation b amended the option agreement to change the manner in which the fair value of a’s b shares was to be measured because inter alia i subsequent changes to the legal entity structure and issued share capital of corporation b meant the earlier method was no longer appropriate ii a public offering via the new york stock exchange as contemplated by the option agreement was not practical and iii the contributions by the respective parties to tl-n-467-00 the success of the defined u s business had been different than those envisaged they agreed to the simultaneous exercise of the put and call options early in year as a result of the changes the amount that a would receive for his shares in corporation e would be significantly less than the x of the value of corporation e that he had been promised in consideration for a agreeing to accept the changes and to exercise his put option corporation b agreed to pay a a lump-sum payment of dollar_figurev at the time the options were exercised on date a left the united_states he asserts that he properly abandoned his status as a lawful permanent resident by relinquishing his alien registration receipt card green card at the time of departure a subsequently received a payment of dollar_figures from corporation b on date due to exercising his put option and a payment of dollar_figurev on date per the date agreement both of these payments were received while residing in country i a claims that these payments were not taxable in the united_states because he was a nonresident_alien on date and date and nonresident_aliens are not taxable on capital_gains after date a returned to country g taking up a new position with corporation b law and analysis a a’s status as a lawful permanent resident_alien individuals who are treated as residents of the united_states under sec_7701 are subject_to u s taxation on their worldwide income an individual is treated as a resident_of_the_united_states if he is a lawful permanent resident_of_the_united_states sec_7701 for purposes of sec_7701 an individual is a lawful permanent resident_of_the_united_states if a such individual has the status of having been lawfully accorded the privilege of residing permanently in the united_states as an immigrant in accordance with the immigration laws and b such status has not been revoked and has not been administratively or judicially determined to have been abandoned sec_7701 an administrative or judicial determination of abandonment of permanent resident status may be initiated by the alien individual the immigration and naturalization service ins or a consular officer if the alien initiates the determination resident status is considered to be abandoned when the individual’s application_for abandonment ins form i-407 or a letter stating the alien’s intent to abandon his or her resident status with the alien registration receipt card ins form i-151 or form i-551 enclosed is filed with the ins or a consular officer a n alien individual shall tl-n-467-00 be considered to have filed a letter stating the intent to abandon resident status with the ins or a consular office if such letter is sent by certified mail return receipt requested or a foreign country’s equivalent thereof a copy of the letter along with proof that the letter was mailed and received should be retained by the alien individual sec_301_7701_b_-1 an individual who is a united_states_resident during the current_year but who is not a united_states_resident at any time during the following calendar_year will cease to be a resident for tax purposes on the individual’s residency termination_date which is generally the last day of the calendar_year unless an exception applies sec_301_7701_b_-4 the residency termination_date for an alien that meets the green_card_test is the first day during the calendar_year that the alien is no longer a lawful permanent resident if the individual establishes that for the remainder of the calendar_year his or her tax_home was in a foreign_country and he or she maintained a closer connection to that foreign_country than to the united_states sec_301_7701_b_-4 a asserts that he relinquished his green card when he left the united_states for country i on date however a has not provided any documentation to prove he actually gave up his lawful permanent residence status we recommend that you request a to provide a copy of his form i-407 or other statement filed with the ins or consular officer showing his intent to abandon his status as a lawful permanent resident alternatively the ins may be able to provide confirmation of such date if for any reason he failed to properly abandon lawful permanent residence when he left the united_states and did not do so prior to date he would still be subject_to worldwide taxation in the united_states when he received the dollar_figures and dollar_figurev payments while living in country i even if a did properly relinquish his green card on date based on sec_301_7701_b_-4 a may have remained a resident_of_the_united_states through the last day of the calendar_year of year if he cannot establish that his tax_home was in country i for the remainder of the calendar_year however because the payments at issue were made in year this would not affect the taxation of these payments b the sec_83 election sec_83 provides that if in_connection_with_the_performance_of_services property is transferred to any person other than the person for whom such services are performed the excess of the fair_market_value of such property at the first time the rights of the person having the beneficial_interest in such property are transferable or are not subject_to a substantial_risk_of_forfeiture whichever occurs tl-n-467-00 earlier over the amount_paid for such property is included in the gross_income of the person performing the services sec_83 provides that any person who performs services in connection with which property is transferred to any person may elect to include in his gross_income for the taxable_year in which such property is transferred the excess of the fair_market_value of the property over the amount_paid for such property if such an election is made sec_83 shall not apply with respect to the transfer of that property the election must be made not later than days after the date of the transfer sec_1_83-2 provides that the election is made by filing one copy of a written_statement with the internal revenue office with which the person who performed the services files his return in addition one copy of such statement shall be submitted with the income_tax return for the taxable_year in which such property was transferred sec_1_83-2 provides that the election must be filed no later than days after the date the property was transferred sec_1_83-2 provides that the statement shall be signed by the person making the election and shall indicate that it is being made under sec_83 of the code the statement shall include the following among other information a description of each property with respect to which the election is being made the fair_market_value at the time of transfer determined without regard to any lapse_restriction as defined in sec_1_83-3 of each property with respect to which the election is being made sec_1_83-2 provides that if the election is made any subsequent appreciation in the value of the property is not taxable as compensation to the person who performed the services thus property with respect to which this election is made shall be includible in gross_income as of the time of transfer even though such property is substantially nonvested as defined in sec_1 b at the time of transfer in addition the fact that the transferee has paid full value for the property transferred realizing no bargain element in the transaction does not preclude the use of the election sec_1_83-3 provides that property is substantially nonvested when it is subject_to a substantial_risk_of_forfeiture sec_1_83-3 states that a substantial_risk_of_forfeiture exists when rights in property that are transferred are conditioned directly or indirectly upon the future performance of substantial services tl-n-467-00 sec_1_83-3 provides that a lapse_restriction is a restriction other than one which by its terms will never lapse and includes a restriction that is a substantial_risk_of_forfeiture the transaction between a and corporation b clearly included a transfer of property under sec_83 the first determination to be made is whether the transfer occurred upon the execution of the date agreements or upon the issuance of the b shares of corporation e on date there is an argument that there was no transfer of property on date because a did not truly bear the risk of loss of a decline in the value of corporation e a’s subscription price was dollar_figurer however the x share of corporation e he received was worth significantly more in year due to the acquisition of corporation d which subsequently became a subsidiary of corporation e sec_1_83-3 provides that an indication that no transfer has occurred is the extent to which the transferee does not incur the risk of a beneficial_owner that the value of the property will decline substantially rather it can be argued that the issuance of the b shares to a was the actual transfer of property under sec_83 on date but see theophilos v commissioner 67_tcm_2106 rev’d 85_f3d_440 9th cir holding that taxpayer received property in the form of a binding contract to acquire gsm stock when a shareholder agreement was adopted to effect a plan of recapitalization even though the contract was still executory quoting 28_tc_93 aff’d f 2d 2nd cir which held that contracts to buy stock are taxable as employee compensation because the binding commitment marks the time at which the employee first realizes measurable economic benefit however even if the service were successful in arguing that the issuance of b shares to a was the actual transfer of property on date rather than on date the election could still be valid provided he filed the requisite statement within days following the actual date of transfer of property with the appropriate internal revenue office as well as attached a copy of the statement to his income_tax return for the taxable_year in which such property was transferred there is nothing that specifically bars a taxpayer from filing the election before the transfer has occurred a can argue that he filed in good_faith and the fact that the service delays the timing of the actual transfer should not invalidate hi sec_83 election the fact that there still existed on date a substantial_risk_of_forfeiture does not of course invalidate the election this is the essence of an election under sec_83 the amount of compensation income required to be included by reason of the sec_83 election should be determined as of the actual date of transfer if tl-n-467-00 other than date this computation would require the valuation of a’s x interest in corporation e at the time of the actual transfer if other than date however even assuming a is correct regarding the date of transfer the service should contest a’s valuation of the property he received as the fair_market_value of his x interest in corporation e seems to far exceed the dollar_figurer subscription price if on the other hand the sec_83 election is found to be invalid for some reason or it is determined that no election was made a transfer of the b shares was made to a this transfer was subject_to the requirement that a remain employed with corporation b or the corporation b group until date this requirement is a substantial_risk_of_forfeiture under sec_83 therefore on date a should have received compensation income equal to the value of the b shares on date less dollar_figurer thus regardless of whether there was a valid election under sec_83 there was a transfer of property the ultimate question is the value of compensation that should have been recognized by a at the time of that transfer moreover regardless of the date of transfer under sec_1_83-2 the subsequent appreciation in the value of the transferred property as adjusted depending on the preceding paragraphs is not taxable as compensation to a the individual who performed the services c application of sec_864 and sec_871 assuming the preceding analysis is correct the issue remains as to whether a is taxable on all or a portion of the dollar_figures payment and the dollar_figurev payment in year in order to make that determination it is necessary to determine both the character and the source of the payments the dollar_figures payment that a received on date was for exercising his put option with respect to the b shares in corporation e it seems relatively clear that the exercise of the put option should result in gain from the sale of a capital_asset however the character of the lump-sum payment of dollar_figurev that a received on date is less clear if the dollar_figurev payment was in the nature of a settlement payment then it appears the payment should be characterized in the same manner as the dollar_figures payment ie as gain from the sale of a capital_asset see revrul_83_177 1983_2_cb_112 holding that payments received in a settlement agreement are sourced in the same manner as payments made in satisfaction of the underlying contract however it may be possible to establish that the dollar_figurev payment was in substance deferred_compensation for services performed by a in acquiring u s businesses cf 447_f2d_1074 9th cir realistic reduction in the value of closely held stock the value of which was originally established pursuant to a buy-sell_agreement was respected by the court and the remaining payment was treated as compensation tl-n-467-00 rev’g t c memo we believe the fact that the date agreement states that one of the reasons for the amendment to the option agreement was that the contributions by the respective parties to the success of the u s businesses have been different than those envisaged supports an argument that a was receiving additional compensation_for his services in the united_states with respect to the dollar_figures payment treated as gain from the sale of a capital_asset under sec_871 a nonresident_alien who is not engaged in a u s trade_or_business is not taxable on gains from the sale_or_exchange of capital assets unless the gain is derived from sources within the united_states and the individual is present in the united_states for a period or periods aggregating days or more during the taxable_year sec_871 under sec_865 income from the sale of personal_property by a nonresident_alien is sourced outside the united_states therefore assuming that at the time of the payments a was a nonresident_alien and that he was no longer engaged in any u s trade_or_business after he left the united_states the gain is not taxable in the hands of a pursuant to sec_871 notwithstanding sec_865 a nonresident_alien may have income_from_sources_within_the_united_states from the sale of personal_property under sec_865 if the nonresident_alien is engaged in a u s trade_or_business if he or she maintains a fixed place of business in the united_states and if the gain from the sale of the asset is attributable to the office or fixed place of business using the principles of sec_864 the u s source gain is not necessarily taxable under sec_871 unless the gain is otherwise effectively connected with the conduct of a u s trade_or_business under sec_864 in order for gain to be effectively connected with the conduct_of_a_trade_or_business there must be a trade_or_business conducted during that taxable_year and the gain must be either derived from the assets used or held for use in the conduct of such trade_or_business or the activities of such trade_or_business must be a material factor in the realization of the income gain_or_loss sec_864 and b gain from the sale of personal_property by a nonresident_alien may alternatively be sourced in the united_states under sec_865 if the nonresident_alien has a tax_home as defined in sec_911 in the united_states because a is a nonresident_alien for year he may be treated as a resident_of_the_united_states for purposes of sec_865 if he had a tax_home in the united_states in year at this point there are insufficient facts to make that determination even if it is established that a had a tax_home in the united_states in year that does not result in immediate taxation of the gain being treated as a resident solely for purposes of the sourcing_rules of sec_865 does not make a a resident_alien for purposes of sec_7701 thus a remains a nonresident_alien who for tax purposes has merely by reason of sec_865 derived gain from sources tl-n-467-00 within the united_states as opposed to outside the united_states that gain however as in the case of gain resourced to the united_states under sec_865 is not taxable to a under sec_871 unless the gain is otherwise effectively connected with the conduct of a u s trade_or_business in that taxable_year in this case neither of these resourcing_rules even if applicable will result in taxation under sec_871 since a was no longer engaged in a trade_or_business at the time of the payment a prerequisite to the income being taxable in year as effectively connected with the conduct_of_a_trade_or_business in the united_states absent the resourcing_rules of sec_865 and g a i ii the gain would be foreign source gain under the general source rule for gain from the sale of personal_property in sec_865 under sec_864 such gain could not be effectively connected with the conduct_of_a_trade_or_business within the united_states unless the gains were described in sec_864 relating to gains from the sale_or_exchange of inventory_property outside the united_states through an office or other fixed_base in the united_states again since a was no longer engaged in a trade_or_business and since the gain from the sale of the b shares was not inventory_property in the hands of a the gain may not be taxable under sec_864 gain may also be taxable however in the hands of a nonresident_alien if that person was formerly engaged in a trade_or_business and the gain is attributable to the sale_or_exchange of property by such person when that person was so engaged sec_864 provides in part that if a payment is received by a nonresident_alien_individual in one taxable_year and is attributable to a sale_or_exchange of property or the performance of services in another taxable_year the determination of whether such income or gain is taxable under sec_871 is made as if such income or gain were taken into account in such other taxable_year without regard to whether the taxpayer was engaged in a trade_or_business in the united_states during the year in which the payment was taken into account thus sec_864 does not take into account the fact that the taxpayer is no longer engaged in a u s trade_or_business when making the determination of whether the income would be taxable under sec_871 therefore the gain may be taxable so long as it would have been taxable had it been received by the taxpayer in the year of the sale in this case however sec_864 does not apply to the dollar_figures payment because it is not attributable to a sale_or_exchange of property taken into account in another taxable_year both the sale of the b shares by a and the receipt of the dollar_figures payment occurred in year tl-n-467-00 gain may also be taxed under sec_864 if property is initially used or held for use in connection with the conduct_of_a_trade_or_business within the united_states and then such property ceases to be held for that purpose and is disposed of within years after such cessation the gain on the disposition is taxable under sec_871 to the extent it would have been taxable if the disposition had occurred immediately before such cessation without regard to whether the taxpayer is engaged in a u s trade_or_business in the year the gain is taken into account in this case the property the stock of corporation e was not used in or held for use by a in the conduct of his u s trade_or_business as defined in sec_864 a was an employee of corporation b and his trade_or_business was the performance of services on behalf of corporation b even had a sold his shares prior to the cessation of his performing services the gain would not have satisfied the requirements of sec_1_864-4 the rules that govern when gain_or_loss from the sale_or_exchange of a capital_asset is used in or held for use in the conduct_of_a_trade_or_business in the united_states the service’s position as reflected in sec_1_864-4 is that stock is not an asset used in or held for use in the conduct_of_a_trade_or_business and it would not be possible in any event to establish that a’s owning the stock of corporation e was necessary for him to perform his services although the language of sec_864 is arguably broader than the language used in sec_864 in that it encompasses property that was used or held for use in connection with the conduct_of_a_trade_or_business not merely used or held for use in the conduct_of_a_trade_or_business it does not seem appropriate to impose a tax on the disposition of property that would not otherwise have been taxable had the property continued to be used or held for use in the conduct_of_a_trade_or_business at the time of disposition thus the dollar_figures payment is not taxable under sec_864 if the dollar_figurev payment is in the nature of a settlement payment then to the extent that the payment is made in consideration for a accepting a lower amount upon the exercise of the put and call options the dollar_figurev payment should be characterized and sourced in the same manner as the dollar_figures payment thus the dollar_figurev payment similar to the dollar_figures payment should be treated as gain from the sale of a capital_asset received by a nonresident_alien and not subject_to tax in the united_states sec_864 and sec_871 to the extent that the dollar_figurev payment for any reason is characterized as additional compensation the source of the payment would be within the united_states assuming a performed his services during year sec_1 through exclusively in the united_states sec_861 applying sec_864 to this payment if the dollar_figurev payment was received by a in year with respect to services on behalf of corporation b that occurred prior to his terminating employment with corporation b in year then the dollar_figurev payment would be attributable to the performance of services in another taxable_year the dollar_figurev payment would also be treated effectively tl-n-467-00 connected with the conduct of a u s trade_or_business under sec_864 since the term trade_or_business_within_the_united_states includes the performance of services within the united_states thus the dollar_figurev payment would be taxable to a by reason of sec_864 under sec_871 d joint_venture between a and corporation b alternatively the issue has been raised as to whether the organization formed by a and corporation b corporation e should be characterized as a partnership or joint_venture rather than as a corporation for u s tax purposes if so whether a’s receipt of the dollar_figures and dollar_figurev payments should be recharacterized as a distribution of profits from that partnership the analysis that follows focuses on corporation e’s articles of incorporation if any other agreements between a and corporation b contradict the articles of incorporation this may affect the characterization of the enterprise sec_761 and sec_7701 provide that the term partnership includes a syndicate group pool joint_venture or other unincorporated organization through or by means of which any business financial operation or venture is carried on and which is not a_trust or estate or a corporation sec_7701 provides that the term corporation includes associations joint- stock companies and insurance_companies year the year in issue precedes the effective date of the check-the-box_regulations accordingly the classification of any particular organization is determined under the tests and standards set out in sec_301_7701-2 sec_301_7701-3 and sec_301_7701-4 sec_301_7701-2 provides that an organization that has associates and an objective to carry on business and divide the gains therefrom may be classified as a partnership or an association_taxable_as_a_corporation that classification which is determined based on the totality of the circumstances depends on whether the entity has the corporate characteristics of i centralization of management ii continuity_of_life iii free_transferability_of_interests and iv limited_liability sec_301_7701-2 provides that if an unincorporated organization possesses more corporate characteristics than non- corporate characteristics it constitutes an association_taxable_as_a_corporation the tax_court in 66_tc_159 interpreted sec_301_7701-2 and concluded that equal weight must be given to each of the four corporate characteristics corporation e’s articles of incorporation suggest the existence of at least two corporate characteristics centralized_management and continuity_of_life an organization has the corporate characteristic of centralized_management if any person or any group of persons that does not include all the members has tl-n-467-00 continuing exclusive authority to make the management decisions necessary to the conduct of the business for which the organization was formed sec_301_7701-2 article of corporation e’s articles of incorporation which provides that the board_of managing directors is in charge of the management of the company tends to show that corporation e has the corporate characteristic of centralized_management an organization has the corporate characteristic of continuity_of_life if the death insanity bankruptcy retirement resignation or expulsion of any member will not cause dissolution of the organization sec_301_7701-2 article of corporation e’s articles of incorporation which provides that the term of the company is indefinite tends to show that corporation e has the corporate characteristic of continuity_of_life corporation e’s articles of incorporation however suggest that there is no free_transferability_of_interests an organization has the corporate characteristic of free_transferability_of_interests if each of its members or those members owning substantially_all of the interests in the organization have the power without the consent of the other members to substitute for themselves in the same organization a person who is not a member of the organization sec_301_7701-2 article of corporation e’s articles of incorporation which provides that members are required to obtain prior approval at the general meeting of shareholders before transferring their shares tends to show that the organization formed by the parties lacks this corporate characteristic an organization has the corporate characteristic of limited_liability if under local law there is no member who is personally liable for the debts of or claims against the organization we cannot determine from the information provided whether a and corporation b enjoyed limited_liability as members of corporation e if it is found that the members do enjoy limited_liability then there would appear to be a preponderance of corporate characteristics courts have looked at various factors in considering whether a partnership exists in determining whether a partnership exists for federal_income_tax purposes the supreme court stated the question is whether considering all the facts -- the agreement the conduct of the parties in execution of its provision their statements the testimony of disinterested persons the relationship of the parties their respective abilities and capital contributions the actual control of income and the purposes for which it is used and any other facts throwing light on their true intent -- the parties in good_faith and acting with a business_purpose intended to join together in the present conduct of the enterprise tl-n-467-00 337_us_733 the hallmarks of a partnership are the sharing of profits the contribution of capital and its risk of loss and the sharing of control_over the enterprise 90_tc_116 in 42_tc_1067 the tax_court articulated the following particular factors none of which is conclusive which tend to indicate whether a partnership or joint_venture has been formed t he agreement of the parties and their conduct in executing its terms the contributions if any which each party has made to the venture the parties’ control_over income and capital and the right of each to make withdrawals whether each party was a principal and co- proprietor sharing a mutual proprietary interest in the net profits and having an obligation to share losses or whether one party was the agent or employee of the other receiving for his services contingent_compensation in the form of a percentage of income whether business was conducted in the joint names of the parties whether the parties filed federal partnership returns or otherwise represented to respondent or to persons with whom they dealt that they were joint venturers whether separate books of account were maintained for the venture and whether the parties exercised mutual control_over and assumed mutual responsibilities for the enterprise the mere fact that parties share in profits and enjoy some control_over the venture does not necessarily mean the relationship is a partnership agents independent contractors and employees as well as partners may be entitled to a percentage of a venture’s net profit even if substantial managerial discretion is vested in a person he may nevertheless be held an employee agent or independent_contractor if he has no substantial interest in the capital of the venture and if he has no real liability for a proportionate share of the losses of the venture see eg mayhew v commissioner t c memo the court found no partnership even though taxpayer’s compensation was solely based on a share of net profits and taxpayer enjoyed considerable control_over the work further if the factual development supports a determination that the parties formed a partnership it appears that the event in year would be more appropriately characterized as a sale of a partnership_interest under sec_741 rather than a distribution under sec_731 gain on the sale of a partnership_interest is not treated as u s source effectively_connected_income unless the partner’s distributive_share of unrealized_gain or loss of the partnership would be attributable to assets of the partnership that produce united_states source effectively_connected_income revrul_91_32 1991_1_cb_107 thus it would be necessary to determine if the partnership was in fact engaged in a u s trade_or_business and tl-n-467-00 whether the assets of the partnership on the date of sale produced u s source effectively_connected_income given the fact that the partnership acted as a holding_company rather than as an operating company that would not support a position that the assets of the partnership stock of subsidiary companies produced u s source effectively_connected_income case development hazards and other considerations please call if you have any further questions tl-n-467-00 this writing may contained privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views elizabeth u karzon branch chief branch office of the associate chief_counsel international
